DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0180688), hereinafter Yang, in view of Qi et al. (U.S. Patent No. 9,030,388), hereinafter Qi.
	In reference to claim 1, Yang discloses display device in Figs. 9 and 12 comprising: 
	a first power line (power line connects to ELVDD); 
	a second power line (power line connects to ELVSS); 
	a data line (DL in Fig. 9, and DATA Fig. 12); 
	a first scan line (GLA1 in Fig. 9, and G1 in Fig. 12): 
	a second scan line (GLC1 in Fig. 9, and G3 in Fig. 12); 
	a light emitting element (OLED) connected between the first power line (ELVDD) and a first node (N2); 
	a first transistor (T1’) connected between the first node (N2) and the second power line (ELVSS) and comprising a gate electrode connected to a second node (N1); 	a second transistor (T2’) connected between the data line (DATA in Fig. 12) and the second node (N1) and comprising a gate electrode connected to the first scan line (G1); and
	a fourth transistor (T4’) comprising a gate electrode connected to the second scan line (G3).
	Yang does not disclose the fourth transistor connected between the first power line and the first node.
	In the same field of endeavor, Qi discloses in Fig. 8, a fourth transistor (T4) is connected between first power line (VDD) and a first node (node between DTF1 and OLED); col. 14, lines 46-52.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in view of the teaching of Qi so that the light-emitting device OLED is shorted by the fourth switching transistor T4 in the compensating stage, that is, no current flows through the light-emitting device OLED in the compensating stage and the light-emitting device OLED does not emit light, which avoids flicker of the light-emitting device OLED in the compensating stage (col. 14, lines 46-52).
	In reference to claim 2, Yang discloses in Fig. 12, a first power voltage (ELVDD) applied to the first power line is greater than a second power voltage applied to the second power  line (ELVSS), and wherein an anode electrode of the light emitting element is connected to the first power line (ELVDD).

Claim 3-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Qi in view of Kim (US 2020/0066203).
	In reference to claim 3, Yang discloses in Fig. 12, a third transistor (T3’) connected to a second electrode of the first transistor (T1’) 
	wherein a first electrode of the first transistor (T1’) is connected to the first node (N2).
	Yang as modified does not disclose the third transistor connected to a sensing lines and comprises a gate electrode connected to the second scan line.
	In the same field of endeavor, Kim discloses in Fig. 2 a third transistor (TR3) (of a display device in Fig. 1) connected to a second electrode of the first transistor (TR1) and a sensing lines (RLm) and comprises a gate electrode connected to the second scan line (SSLn; para. [55]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang and Qi with the teaching of Kim to apply a sensing signal for measuring a current flowing to the pixels to a sensing line connected to the pixels for compensating the degradation of the driving transistor (paragraphs [14], [57]).
	In reference to claim 4, Yang discloses in Fig. 12, an emission control line (line connected with the fourth gate signal (G4); see (paragraph [113]; and
	a fifth transistor (T5’) connected between the second electrode of the first transistor (T1’) and the second power line (ELVSS)  and comprising a gate electrode connected to the emission control line (G4); see paragraph [120]).
	In reference to claim 5, Yang discloses at least one of the first to fifth transistors comprises an oxide semiconductor (paragraph [59]).
 In reference to claim 6, Yang discloses a storage capacitor (C1) between the first power line (ELVDD) and the second node (N1) in Fig. 12.
	In reference to claim 11, Yang discloses a storage capacitor (C1) between the second electrode of the first transistor (T1) and the second node (N1) in Fig. 10.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Qi and Kim in view of Lim et al. (US 2018/0151135), hereinafter Lim.
	In reference to claim 7, Yang discloses in Fig. 9, a scan driver (200B) configured to provide a first scan signal (G1) to the first scan line (GLA1) and to  provide a second scan signal (G3) to the second scan line (GLC1);
	a data driver (300) configured to provide a data signal (DATA) to the data line (DL; and
	Yang as modified does not disclose a sensing driving configured to receive a sensing signal corresponding the threshold voltage of the first transistor through a sensing line.
	Kim discloses a sensing driver (400 of Fig. 1) configured to receive a sensing signal corresponding to a threshold voltage of the first transistor (TR1) through the sensing line (RLm) as in Fig. 2 (paragraph [57]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention provide the sensing driver in Yang as modified in view of the teaching of Kim to apply a sensing signal for measuring a current flowing to the pixels to a sensing line connected to the pixels for compensating the degradation of the driving transistor (paragraph [57])
	Yang as modified does not disclose an emission driver configured to provide an emission control signal to the emission control line.
	In the same field of endeavor, Lim discloses an emission driver (104) in Fig. 1, configured to provide an emission control signal to the emission control line (Emission lines; ¶  [39]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the emission driver in Yang as modified in view of the teaching of Lim for transmitting emission control signal for the light emitting diode for each pixel of the display device (paragraph [39]).
	In reference to claim 9, Lim discloses in Fig. 5, in a first period (Tp) in which the emission driver is to provide the emission control signal (EM) having a gate-off voltage level to the emission control line:
	the scan driver is to provide the first scan signal (Scan 1) having a gate-on voltage level to the first scan line and to provide the second scan signal (Scan2) having a gate-off voltage level to the second scan line; and
	the data driver is to provide the data signal to the data line (Vdata); ¶ [54-59].
	
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Qi in view of Do et al. (US 2017/0250168), hereinafter Do.
	Yang as modified does not disclose the light emitting element comprises a plurality of light emitting element connected parallel to each other.
	In the same field of endeavor, Do discloses a light emitting display in Fig. 2B having light emitting element comprises a plurality of light emitting elements connected to parallel to each other.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang and Qi in view of the teaching of Do to provide a large-area color bipolar light-emitting diode (LED) or RGB full-color LED display capable of being implemented by disposing LED modules including a plurality of nanoscale LEDs connected to two different electrodes without a short-circuit in a pixel of the display (paragraph [15]).
	In reference to claim 13, Do discloses in Fig. 2A each of the light emitting elements comprises an anode electrode and a cathode electrodes; and the anode of at least one of the light emitting elements is connected to the cathode electrode of other ones of the light emitting elements (Fig. 2A and Fig. 2B).

Claims 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim (US 2020/0066203) and in view of Jeon et al. (U.S. Patent No. 10,366,656, hereinafter Jeon.
In reference to claim 14, Yang discloses a display device in Fig. 10 and 12 comprising:
a first power line (line connected with ELVDD) ; 
a second power line (line connected with ELVSS); 
a data line (DL); 
a first scan line (GLA1); 
a second scan line (GLB1); 
a light emitting element (OLED) connected between the first power line and a first node (N2’); 
a first transistor (T1’) connected between the first node (N2) and the second lines power line (ELVSS) and comprising a gate electrode connected to a second node (N1’);
a second transistor (T2’) connected between the data line (DATA) and the second node (N1) and comprising a gate electrode connected to the first scan line (G1); and
	a third transistor (T3’) connected to an electrode of the first transistor (T1’) and a gate transistor connected to the second scan line (GLB1); paragraph [125].
	Yang does not disclose, a sensing line and the third transistor connected between the first node and the sensing line;
	In the same field of endeavor, Kim discloses in Fig. 2, a sensing lines (RLm) a third transistor (TR3) (of a display device in Fig. 1) connected between to first node (N2) and a sensing lines (RLm) and comprises a gate electrode connected to the second scan line (SSLn; paragraph. [55]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang with the teaching of Kim to apply a sensing signal for measuring a current flowing to the pixels to a sensing line connected to the pixels for compensating degradation of the driving transistor (paragraphs [14], [57]).
	Yang as modified does not disclose in a first period, a first power voltage applied to the first power line is changed to be less than the second power voltage applied to the second power line.
	In the same field of endeavor, Jeon discloses in Fig. 3, in a first period (t1), a first power voltage (-10V) applied to the first power line (VDD) is changed to be less than the second power voltage (10V) applied to the second power line (VSS).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the first power voltage and the second power voltage in Yang as modified for compensating for deviations in the characteristics of threshold voltages of driving transistors and reducing luminance deviations among pixels, to thereby improve image quality (col. 2, lines 34-37).
 In reference to claim 15, Yang a first power voltage (ELVDD) applied to the first power line is greater than a second power voltage (ELVSS) applied to the second power line, and
wherein an anode electrode of the light emitting element is connected to the first power line (ELVDD Fig. 12).
In reference to claim 16, Yang discloses a storage capacitor (C1) between the first power line (ELVDD) and the second node.(N1) in Fig. 12.
In reference to claim 17, Yang discloses a storage capacitor (C1) between the second node (N1)  and the second power line (ELVSS) in Fig. 10.
In reference to claim 18, Yang discloses in Fig. 10 and 12, a scan driver (200B) configured to provide a first scan signal (G1) to the first scan line (GLA1) and to provide a second scan signal (G3) to the second scan line (GLC1); 
a data driver (300) configured to provide a data signal (DATA)to the data line; 		Kim discloses a sensing driver (400) configured to receive a sensing signal corresponding to a threshold voltage of the first transistor through the sensing line (paragraph [57]).
 
	 Allowable Subject Matter
Claim 8 are allowable as indicated in the Previous Office Action on March 15, 2022.
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
In reference to claim 10, 
wherein in a second period in which the emission driver is to provide the emission control signal having a gate-off voltage level to the emission control line, the scan driver is to provide the first scan signal having a gate-on voltage level to the first scan line and to provide the second scan signal having a gate-on voltage level to the second scan line,
 wherein, in the second period, the data driver is to provide a reference voltage to the data line, and
wherein the sensing driver is to apply an initialization voltage to the sensing line in a first sub-period of the second period and is to receive the sensing signal in a second sub-period of the second period.
In reference to claim 19,
wherein, in the first period, the scan driver is to provide the first scan signal having a gate-on voltage level to the first scan line, and to provide the second scan signal having a gate-on voltage level to the second scan line;
wherein, in the first period, the data driver is to provide a reference voltage to the data line; and
wherein, the sensing driver is to apply an initialization voltage to the sensing line in a first sub-period of the first period, and is to receive the sensing signal in a second sub-period of the first period.

Response to Arguments
Applicant’s arguments are fully considered but they are related with to independent claim(s) 1, and 14 and are moot in view of  ground of rejection in with newly discovered arts of Qui and Jeon as discussed above. Furthermore, the objection of claim 9 is withdrawn in view of new cited art of Lim as in rejection above.


Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wu et al. (US 2014/0111562) discloses in Fig. 2 and a pixel circuit for a display device comprising a fourth transistor (T4) connected between the first power supply line (VDD) and a first node (node between OLED and DTFT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692